*355We agree with the trial court’s findings that defendant’s reduced earnings were attributable to his voluntary decision to accept less lucrative employment, that his earning capacity remains comparable to what it was before, and that plaintiff is incapable of becoming self-supporting at a level even roughly commensurate with the marital standard of living, and its resulting conclusion that the level and duration of support should be based on defendant’s earning capacity rather than his actual earnings (see, Matter of Fleischmann v Fleischmann, 195 AD2d 604; Loeb v Loeb, 186 AD2d 174, 176; Summer v Summer, 85 NY2d 1014). We have considered defendant’s other contentions and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Rubin and Williams, JJ.